Simmons, 0. J.
This case has been twice argued; once before the first division of the court, and subsequently before the court as a whole. In the latter argument, leave was asked and permission given by the court to review the case of Head v. Georgia Pacific Ry. Co., 79 Ga. 358. After a full consideration of that case, five members of the court think that it is a sound exposition of the law of this State, and decline, therefore, to overrule it. Presiding Justice Lumpkin differs with us, and thinks that it should be overruled.
The Head case is so well reasoned by Bleckley, C. J., that I shall not attempt further to elaborate it. Under the principles of that case, Morse, the plaintiff in this case, was entitled to recover from the railroad company, if he had fully complied with the conditions of his contract with the company. Whether he did fully comply therewith was, in our opinion, a question for the jury, on which we now express no opinion. On the next trial, on that branch of the case the question will be whether Morse identified himself to the satisfaction of the agent. If he did so, and the agent arbitrarily refused to validate the ticket, and Morse notwithstanding this fact got upon the train and was ejected therefrom by the conductor, he would be entitled to recover. If, upon the other hand, he did not comply with the conditions of his contract and failed to furnish such proof of his identity as would satisfy the agent, then he can not recover. In his contract he agreed to do this. Pie agreed to furnish such proof of his identity as would satisfy a reasonable man—a man who was seeking to do justice between his company and the other party. No rule can be laid down as to the amount of proof such a person should furnish in order to satisfy the agent. I should think it would depend *306largely upon the circumstances and upon the person who Avas seeking to identify himself. The agent may be acquainted with one person and his character, and might deem that person’s signature and • his own knowledge of him sufficient; while, upon the other hand, if the applicant were an utter stranger, the agent might require more proof. At all events, the ticket-holder must furnish such proof of his identity as would satisfy a reasonable man. We think that under the terms of this contract the agent can not disregard reasonable proof of identity and arbitrarily decline to validate the ticket. For these reasons we think the court erred in granting the nonsuit, and that he should, instead, have submitted the question to the jury.

Judgment reversed.


All the Justices concurring.